     Case 1:21-cv-00040-DAD-EPG Document 11 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EBER GENE RUTH,                                    No. 1:21-cv-00040-NONE-EPG (PC)
12                      Plaintiff,                      ORDER DISMISSING ACTION FOR
                                                        FAILURE TO PAY FILING FEE
13           v.
                                                        (Doc. No. 9)
14   WARDEN, et al.,
                                                        ORDER FOR CLERK TO ASSIGN A
15                      Defendants.                     DISTRICT JUDGE TO THIS CASE FOR THE
                                                        PURPOSE OF CLOSING THE CASE AND
16                                                      THEN TO CLOSE THIS CASE
17

18           Eber Ruth (“plaintiff”) is a state prisoner proceeding pro se with this civil rights action.

19           On February 23, 2021, the court issued an order finding that, pursuant to 28 U.S.C. §

20   1915(g), plaintiff is not allowed to proceed in forma pauperis in this action. (Doc. No. 9 at p. 2.)

21   The court also ordered plaintiff to pay the $402.00 filing fee in full within thirty days if he wants

22   to proceed with this action. (Id.)

23           The thirty-day period has expired, and plaintiff has failed to pay the $402 filing fee.

24           Accordingly,

25           1.     This action is dismissed without prejudice; and

26   /////

27   /////

28   /////
                                                        1
     Case 1:21-cv-00040-DAD-EPG Document 11 Filed 04/12/21 Page 2 of 2


 1         2.    The Clerk of Court is directed to assign a district judge to this case for the purpose

 2               of closing the case and then to close this case.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   April 9, 2021
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
